

EXHIBIT 10.1

 
EXECUTION COPY

 


 


 


 


 
COMMON STOCK PURCHASE AGREEMENT
 
by and among
 
CINEDIGM DIGITAL CINEMA CORP.
 
and
 
THE INVESTORS LISTED ON SCHEDULE A HERETO
 
dated as of
 
July 5, 2011
 




 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 

   
Page
 
SECTION 1
SALE AND ISSUANCE
1
1.1
Sale and Issuance of Shares
1
     
SECTION 2
CLOSING DATES AND DELIVERY
1
2.1
Closing
1
2.2
Delivery
1
     
SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
2
3.1
Organization, Good Standing and Qualification
2
3.2
Subsidiaries
2
3.3
Capitalization
2
3.4
Authorization
3
3.5
No Conflict
3
3.6
SEC Filings
4
3.7
Financial Statements
5
3.8
No Material Undisclosed Liabilities
5
3.9
Changes
5
3.10
Material Contracts
6
3.11
Intellectual Property
6
3.12
Compliance
7
3.13
Litigation
7
3.14
Offering
7
3.15
Registration and Voting Rights
7
3.16
Brokers or Finders
7
3.17
Employees
8
3.18
Representations Complete
8
3.19
Form S-3 Eligibility
8
3.20
Insurance
8
3.21
Title
8
3.22
Payment of Taxes
8
3.23
Internal Controls
9
3.24
Off Balance Sheet Arrangements
9
3.25
Investment Company Status
9
3.26
Manipulation of Price
9
3.27
Manipulation of Price
9
3.28
U.S. Real Property Holding Corporation
10
3.29
Transactions With Affiliates
10
3.30
Money Laundering Laws
10
3.31
Questionable Payments
10
3.32
Shell Company Status
11
     
SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
11
4.1
Organization, Good Standing and Qualification
11

 


 
- i -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
(continued)
 
Page
 
 


4.2
Authorization
11
4.3
No Conflict
11
4.4
Private Placement
12
4.5
Legends
12
     
SECTION 5
COVENANTS
12
5.1
Satisfaction of Conditions
12
5.2
Further Assurances
13
5.3
Stockholder Approval
13
5.4
Securities Laws Disclosure; Publicity
13
5.5
Integration
14
5.6
Public Information Failure
14
5.7
Use of Proceeds
15
5.8
Listing of Common Stock
15
5.9
Form D; Blue Sky Filings
15
5.10
Conduct of Business
15
5.11
Legend Removal
15
5.12
Shareholder Rights Plan
16
     
SECTION 6
CONDITIONS TO CLOSING
16
6.1
Conditions to the Obligations of Investors
16
6.2
Conditions to the Obligations of the Company
17
     
SECTION 7
MISCELLANEOUS
18
7.1
Amendment; Waiver
18
7.2
Notices
18
7.3
Governing Law
19
7.4
Expenses
20
7.5
Survival
20
7.6
Successors and Assigns
20
7.7
Entire Agreement
20
7.8
Delays or Omissions
20
7.9
Severability
20
7.10
Counterparts
21
7.11
Telecopy Execution and Delivery
21
7.12
Jurisdiction; Venue
21
7.13
Waiver of Jury Trial
21
7.14
Remedies
21
7.15
Indemnification
21
7.16
Independent Nature of Investors’ Obligations and Rights
22



 
- ii -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
(continued)
 
Page
 


EXHIBITS
 
A           Form of Legal Opinion
 
B           Compliance Certificate
 
C           Secretary’s Certificate
 






 
- iii -

--------------------------------------------------------------------------------

 


COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is dated as of July 5,
2011, and is among Cinedigm Digital Cinema Corp., a Delaware corporation (the
“Company”), and the investors listed on Schedule A hereto (the “Investors”).
 
SECTION 1
 
SALE AND ISSUANCE
 
1.1           Sale and Issuance of Shares.  Subject to the terms and conditions
of this Agreement, the Company agrees to sell and issue to the Investors, and
the Investors, severally and not jointly, agree to purchase, 4,338,750 shares
(the “Shares”) of the Company’s Class A common stock, par value $0.001 per share
(the “Common Stock”), at a cash purchase price of $1.60 per share (the “Purchase
Price”) and an aggregate purchase price of $6,942,000.00.
 
SECTION 2
 
CLOSING DATES AND DELIVERY
 
2.1           Closing.  The purchase, sale and issuance of the Shares (the
“Closing”) shall take place at the offices of Kramer Levin Naftalis & Frankel
LLP, 1177 Avenue of the Americas, New York, New York 10036, as soon as
reasonably practicable, and no later than 5:00 p.m., New York City time on the
date hereof, provided that all the conditions to the Closing set forth in
Section 6 are satisfied or, if not, on the second business day after the
satisfaction or waiver of all the conditions to the Closing set forth in Section
6, or such later date as the Company and Investors shall mutually agree (the
“Closing Date”).
 
2.2           Delivery.  On or prior to the Closing Date, the Company shall
deliver or cause to be delivered to each Investor the following:
 
(a)           this Agreement duly executed by the Company;
 
(b)           an opinion from Kelley Drye & Warren LLP, counsel to the Company,
in the form of Exhibit A attached hereto; and


(c)           the certificates representing the Shares to the Investors, which
shall be registered in the name or names, and shall be in such denominations, as
the Investors may request at least one (1) business day prior to the Closing
Date, which delivery shall be made against payment of the Purchase Price, by
check payable to the Company or wire transfer in accordance with the Company’s
written instructions delivered to Investors at least one (1) business day prior
to the Closing Date.
 


 
 

--------------------------------------------------------------------------------

 


SECTION 3
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Investors as follows as of the
date hereof and as of the Closing Date:
 
3.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The Company has the requisite corporate power and
authority to own and operate its properties and assets, to carry on its business
as presently conducted or proposed to be conducted, to execute and deliver each
of this Agreement, the Escrow Agreement dated as of the date hereof by and among
the Company, Merriman Capital, Inc. and JPMorgan Chase Bank, National
Association (the “Escrow Agreement”) and the Registration Rights Agreement dated
as of the date hereof by and among the Company and the Investors (the
“Registration Rights Agreement” and, together with the Escrow Agreement and this
Agreement, collectively, the “Transaction Documents”), to issue and sell the
Shares and to perform its obligations under the Transaction Documents.  The
Company is presently qualified to do business as a foreign corporation in each
jurisdiction where the failure to be so qualified could reasonably be expected
to have a Material Adverse Effect (as hereinafter defined).
 
3.2           Subsidiaries.  Each of the Company’s subsidiaries is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  None of the Company’s subsidiaries owns or leases
property or engages in any activity in any jurisdiction that might require its
qualification to do business as a foreign corporation in such jurisdiction and
in which the failure to qualify as such would have a Material Adverse Effect (as
hereinafter defined). All of the direct and indirect subsidiaries of the Company
are set forth in the SEC Filings.  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each subsidiary free and clear
of any liens, and all the issued and outstanding shares of capital stock of each
subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights. The representations made in this Section 3 shall
be deemed to include and be made on behalf of the subsidiaries where
appropriate. The Company has the unrestricted right to vote and (subject to
limitations imposed by applicable law) to receive dividends and distributions,
on all capital securities of its subsidiaries as owned by the Company.
 
3.3           Capitalization.
 
(a)           As of the date hereof, the authorized capital stock of the Company
consists of (i) 75,000,000 shares of Common Stock, of which 32,724,324 shares
are issued and outstanding, (ii) 15,000,000 shares of Class B common stock, par
value $0.001 per share, 25,000 of which are issued and outstanding and (iii)
15,000,000 shares of preferred stock, par value $0.001 per share, 7 of which are
issued and outstanding.  The Shares shall have the rights, preferences,
privileges and restrictions set forth in the Company’s Certificate of
Incorporation as currently in effect (the “Charter”).  The Company has made
available to Investors the Charter, and no steps have been taken by the board of
directors or any stockholder of the Company to authorize or effect any amendment
or other modification to the Charter.
 


 
- 2 -

--------------------------------------------------------------------------------

 


(b)           Except as set forth on Schedule 3.3(b) hereto, as of the date
hereof, there are no options, warrants, convertible securities or other rights,
agreements or arrangements to purchase any of the Company’s authorized and
unissued capital stock and no shares of capital stock of the Company were
reserved for issuance.  Except as set forth and materially described on Schedule
3.3(b) hereto, the Company is not subject to any agreement, arrangement or other
obligation with respect to the registration of any securities of the Company
that provides any third party any registration rights the terms of which are
pari passu with or senior to the registration rights granted to Investors under
the Registration Rights Agreement.
 
(c)           All issued and outstanding shares of the Company’s capital stock
(i) have been duly authorized and validly issued and are fully paid and
nonassessable, and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.
 
(d)           The Company has reserved the Shares for issuance pursuant to this
Agreement.  The Shares, when issued and delivered and paid for in compliance
with the provisions of this Agreement, will be validly issued, fully paid and
nonassessable. There are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the Shares.  The
Shares will be free of any preemptive or similar rights, taxes, charges, liens
or encumbrances; provided that the Shares will be subject to restrictions on
transfer under U.S. state and/or federal securities laws and as set forth herein
and in the Registration Rights Agreement.
 
3.4           Authorization.
 
(a)           All corporate action on the part of the Company and its directors,
officers and stockholders necessary for the authorization, execution and
delivery of each of the Transaction Documents by the Company, the authorization,
sale, issuance and delivery of the Shares and the performance of all of the
Company’s obligations under each of the Transaction Documents has been taken or
will be taken prior to the Closing.  Each of the Transaction Documents
constitutes valid and binding obligations of the Company, enforceable in
accordance with their terms.
 
(b)           The Company has taken all necessary corporate action so that the
restrictions on “business combinations” contained in Section 203 of the General
Corporation Law of the State of Delaware (the “DGCL”) do not and will not apply
to the execution, delivery and performance of this Agreement or any of the
Transaction Documents, or the consummation of the purchase of the Shares or any
of the other transactions contemplated hereby and thereby.  Without limiting the
foregoing, the actions by the Board of Directors of the Company referred to in
Section 3.4(a) above constitute approval, for purposes of Section 203(a)(1) of
the DGCL, of (i) this Agreement and the other Transaction Documents and (ii) the
purchase of the Shares and the other transactions contemplated by this Agreement
and the other Transaction Documents.
 
3.5           No Conflict.
 
(a)           The execution and delivery by the Company of this Agreement, the
execution and delivery by the Company of each of the other Transaction Documents
to which it
 


 
- 3 -

--------------------------------------------------------------------------------

 


is or will be a party do not, and the consummation by the Company of the
transactions contemplated hereby and thereby will not, conflict with, or result
in any violation of, or constitute a default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or the
creation of any lien or encumbrance pursuant to (i) any provision of the
certificate of incorporation or bylaws or comparable organizational documents of
the Company or any of its subsidiaries, or (ii) any loan or credit agreement,
note, mortgage, indenture, lease or other agreement, obligation or instrument to
which the Company or any of its subsidiaries is a party or by which any of their
respective properties or assets may be bound, or (iii) any law, permit,
concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company or any of its
subsidiaries or their respective properties or assets, except in the case of
clause (ii), which would not materially impair the Company’s ability to fulfill
its obligations under the Transaction Documents or have a material effect on the
business or operations of the Company and its subsidiaries, taken as a whole.
 
(b)           No consent, approval, order or authorization of, notice to, or
registration, declaration or filing with any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, including any industry self-regulatory organization (a “governmental
authority”) is required by or with respect to the Company or any of its
subsidiaries in connection with the execution and delivery by the Company of
this Agreement or any of the Transaction Documents or the consummation by the
Company of the transactions contemplated hereby and thereby, except for notice
of listing of the Shares on the Nasdaq Global Market (“Nasdaq”) and any required
notices of sale of securities filed with applicable Federal and state securities
agencies.
 
3.6           SEC Filings.
 
(a)           The Company has made available to the Investors through the EDGAR
system (i) the Company’s annual reports on Form 10-K for its fiscal years ended
March 31, 2009, 2010 and 2011, (ii) its proxy or information statements relating
to meetings of the stockholders of the Company held or to be held (or actions
taken without a meeting by such stockholders) since January 1, 2009 and (iii)
all of its other reports, statements, schedules and registration statements
filed with the Securities Exchange Commission (the “SEC”) since January 1, 2009
(the documents referred to in this Section 3.6(a), collectively, the “SEC
Filings”).
 
(b)           Since January 1, 2008, the Company has filed with or furnished to
the SEC each report, statement, schedule, form or other document or filing
required by applicable law to be filed or furnished at or prior to the time so
required.  As of its filing date, each SEC Filing complied as to form in all
material respects with the applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”) and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), as the case may be and the SEC Filings do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 


 
- 4 -

--------------------------------------------------------------------------------

 


3.7           Financial Statements.  The audited consolidated financial
statements and unaudited condensed consolidated financial statements of the
Company included in the SEC Filings (i) comply as to form, as of their
respective filing dates with the SEC, in all material respects with the
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, (ii) have been prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except, in the case of unaudited statements, for
the absence of footnotes), and (iii) fairly present the consolidated financial
position of the Company and its consolidated subsidiaries as of the dates
thereof and their consolidated results of operations and cash flows for the
periods then ended (subject to normal year-end adjustments in the case of any
unaudited interim financial statements).
 
3.8           No Material Undisclosed Liabilities.  There are no material
liabilities or obligations of the Company or any of its subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, other than:
 
(a)           liabilities or obligations disclosed and provided for in the SEC
Filings or in the notes thereto;
 
(b)           liabilities or obligations incurred under the Transaction
Documents or in connection with the transactions contemplated hereby and
thereby; and
 
(c)           liabilities or obligations incurred in the ordinary course of
business consistent with past practice since March 31, 2011 that are not
material to the business or operations of the Company and its subsidiaries,
taken together as a whole.
 
3.9           Changes.  Except as described in the SEC Filings, since March 31,
2011, there has not been any event or condition of any type that has had or
would reasonably be likely to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of the Company and its subsidiaries, taken as a whole, or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).  Except as
described in the SEC Filings, since March 31, 2011, the respective businesses of
the Company and each of its subsidiaries has been operated in the ordinary
course consistent with past practices, and there has not been:
 
(a)           any amendment or change to the Company’s certificate of
incorporation or bylaws;
 
(b)           any material change in the assets, liabilities, financial
condition or operating results of the Company or any of its subsidiaries from
that reflected in the SEC Filings, except for changes in the ordinary course of
business consistent with past practices;
 
(c)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company or
any of its subsidiaries (other than dividends by any wholly-owned subsidiary of
the Company to the Company or to another wholly-owned subsidiary of the
Company), or any redemption or repurchase of any
 


 
- 5 -

--------------------------------------------------------------------------------

 


securities of the Company (other than in connection with the exercise of
compensatory stock options);
 
(d)           any material damage, destruction or loss, whether or not covered
by insurance, to any material assets or properties of the Company or any of its
subsidiaries;
 
(e)           any waiver by the Company or any of its subsidiaries of a valuable
right or of a material debt owed to it;
 
(f)           any sale, assignment, exclusive license or transfer by the Company
or any of its subsidiaries of any material assets including any material
patents, trademarks, copyrights, trade secrets or other intangible assets;
 
(g)           any imposition of any material lien, claim, or encumbrance on any
of the assets of the Company or any of its subsidiaries;
 
(h)           any receipt of notice that there has been a loss of, or material
order cancellation by, any major customer of the Company or any of its
subsidiaries; or
 
(i)           any agreement or commitment by the Company to do any of the things
described in this Section 3.9.
 
3.10           Material Contracts.  All of the contracts, agreements and
instruments to which the Company or any of its subsidiaries is a party or to
which their respective properties or assets are bound and that are material to
the Company and its subsidiaries, taken together as a whole (each, a “Material
Contract”), are valid, binding and in full force and effect in all material
respects, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies and to general
principles of equity.  None of the Company, any of its subsidiaries or, to the
Company’s knowledge, any other party to any Material Contract is, in material
default under any of such Material Contracts. The Company has not received a
notice of termination nor is the Company otherwise aware of any threats to
terminate any of the Material Contracts. Except as disclosed in the SEC Filings,
the Company does not have a “poison pill” or similar shareholder rights plan in
effect.
 
3.11           Intellectual Property.  The Company and its subsidiaries own or
possess or can obtain on commercially reasonable terms sufficient legal rights
to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses (software or otherwise), information, processes and similar
proprietary rights (“Intellectual Property”) necessary to the business of the
Company and its subsidiaries as currently conducted, without any conflict with
or infringement of the rights of others.  The Company and its subsidiaries have
not received any written communication alleging that the Company or any of its
subsidiaries has violated any of the Intellectual Property of any other person
or entity or demanding or requesting payment by the Company or any of its
subsidiaries of a license fee or royalty in connection therewith, nor is the
Company aware of any basis therefor.  To the Company’s knowledge, the Company
and its subsidiaries have obtained and possess valid licenses to use all of the
software programs present on the computers and other software-enabled electronic
devices that they own or lease or that they have otherwise provided to their
employees for their use in connection with the business of
 


 
- 6 -

--------------------------------------------------------------------------------

 


the Company and its subsidiaries.  To the Company’s knowledge, it will not be
necessary to use any inventions of any of its or its subsidiaries’ employees or
consultants (or persons any of them currently intends to hire) made prior to
their employment by the Company or its subsidiary.  Each employee and consultant
of the Company or any of its subsidiaries has assigned to the Company all
intellectual property rights he or she owns that are related to the business of
the Company and its subsidiaries as now conducted and as currently proposed to
be conducted.
 
3.12           Compliance.  None of the Company or any of its subsidiaries is in
violation (i) of any term of its certificate of incorporation or bylaws, each as
amended to date, or (ii) of any federal or state statutes, rules or regulations
the violation of which would be material to the business or operations of the
Company and its subsidiaries, taken together as a whole.
 
3.13           Litigation.  Except as disclosed in the SEC Filings, there are no
material actions, suits, proceedings or investigations pending against the
Company or any of its subsidiaries or their respective properties (nor has the
Company or any of its subsidiaries received written notice of any threat
thereof) before any court or governmental agency.  Except as disclosed in the
SEC Filings, none of Company or any of its subsidiaries is a party or subject to
the provisions of any material order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There has not been, and to
the Company’s knowledge, there is not pending or contemplated, any investigation
by the Commission involving the Company or, to the Company’s knowledge, any
current or former director or officer of the Company.  The Company has not
received any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Securities Act and, to the
Company’s knowledge, the Commission has not issued any such order. There are no
material disagreements presently existing, or reasonably anticipated by the
Company to arise, between the accountants formerly or presently employed by the
Company.
 
3.14           Offering.  None of the Company, any of its affiliates, or any
person or entity acting on its behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the issuance of any of
the Shares under the Securities Act, whether through integration with prior
offerings or otherwise, or cause the offering of the Shares hereunder to require
approval of the stockholders of the Company for purposes of any applicable
stockholder approval provisions, including without limitation, under the rules
and regulations of Nasdaq.
 
3.15           Registration and Voting Rights.  Except as set forth in Schedule
3.15 hereof, the Company is presently not under any obligation and has not
granted any rights to register under the Securities Act any of its presently
outstanding securities or any of its securities that may hereafter be
issued.  To the Company’s knowledge, no stockholder of the Company has entered
into any agreements with respect to the voting of capital stock of the Company.
 
3.16           Brokers or Finders.  Except as set forth in Schedule 3.16 hereto,
the Company has not incurred, and will not incur, directly or indirectly, as a
result of any action taken by the Company, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
any of the Transaction Documents or any of the transactions contemplated hereby
and thereby.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
3.17           Employees.  To the Company’s knowledge, there are no strike,
labor dispute or union organization activities pending or threatened between it
and its employees.  To the Company’s knowledge, none of its employees belongs to
any union or collective bargaining unit.  The Company has complied in all
material respects with all applicable state and federal equal employment
opportunity laws and with other laws related to employment.  The Company is in
material compliance with its “employee benefit plans” as defined in the Employee
Retirement Income Security Act of 1974, as amended.
 
3.18           Representations Complete.  None of the representations or
warranties made by the Company in this Agreement contains any untrue statement
of a material fact, or omits to state any material fact necessary in order to
make the statements contained herein, in the light of the circumstances under
which they were made, not misleading.
 
3.19           Form S-3 Eligibility.  The Company is currently eligible to
register the resale of its Common Stock on a registration statement on Form S-3
under the Securities Act. The Company is not aware of any facts or circumstances
(including without limitation any required approvals or waivers of any
circumstances that may delay or prevent the obtaining of accountant’s consents)
that would prohibit or delay the preparation and filing of a registration
statement on Form S-3 with respect to the Registrable Shares (as defined in the
Registration Rights Agreement), within the time frame set forth in the
Registration Rights Agreement.
 
3.20           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
the Company believes are prudent and customary for a company (i) in the business
in which the Company is engaged, (ii) with the resources of the Company and
(iii) at a similar stage of development as the Company.  The Company has not
received any written notice of cancellation of such insurance or that the
Company will not be able to renew its existing insurance coverage as and when
such coverage expires.  The Company believes it will be able to obtain similar
coverage at reasonable cost from similar insurers as may be necessary to
continue its business.
 
3.21           Title.  The Company and its subsidiaries have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its subsidiaries.  Any real property and
facilities held under lease by the Company and any of its subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its subsidiaries.
 
3.22           Payment of Taxes.   All federal and other material tax returns
and reports of the Company and its subsidiaries required to be filed by any of
them have been timely filed, and all taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon the
Company and its subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable, except for such taxes which are being contested in good faith
and for which adequate reserves have been established in accordance with GAAP.
Company knows of
 


 
- 8 -

--------------------------------------------------------------------------------

 


no proposed tax assessment against the Company or any of its subsidiaries which
is not being actively contested by the Company or such subsidiary in good faith
and by appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
 
3.23           Internal Controls.  The Company is in compliance in all material
respects with all of the provisions of the Sarbanes-Oxley Act of 2002 that are
applicable to it.  Except as disclosed in the SEC Filings, the Company has
established and maintains disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) that are effective in all material
respects to ensure that material information relating to the Company is made
known to its chief executive officer and chief financial officer by others
within the Company.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by its most recently filed quarterly or annual periodic
report under the Exchange Act (such date, the “Evaluation Date”).  The Company
presented in its most recently filed quarterly or annual periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the Company’s disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there has
been no change in the Company’s internal control over financial reporting (as
defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
3.24           Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in the SEC Filings and is not so disclosed.
 
3.25           Investment Company Status.  The Company is not, and upon
consummation of the sale of the Shares will not be, an “investment company,” a
company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
 
3.26           Manipulation of Price. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) other than the Merriman Capital, Inc. as placement agent (the
“Agent”), sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Securities, or (iii) other than the Agent, paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company.
 
3.27           Manipulation of Price. The Company confirms that neither it nor,
to its knowledge, any other Person acting on its behalf has provided any of the
Investors or their agents or counsel with any information that constitutes or
could reasonably be expected to constitute material, nonpublic information
(other than information relating to the offering of the Shares).  The Company
understands and confirms that each of the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company.  All
disclosure provided to the Investors regarding the Company or any of its
subsidiaries, their business and the
 


 
- 9 -

--------------------------------------------------------------------------------

 


transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company on or
before the date hereof but which has not been so publicly announced or
disclosed.
 
3.28           U.S. Real Property Holding Corporation. The Company is not, nor
has it ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Investor’s request.
 
3.29           Transactions With Affiliates.  Except as set forth in the SEC
Filings, none of the officers, directors or employees of the Company or any of
its subsidiaries is presently a party to any transaction with the Company or any
of its subsidiaries (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its subsidiaries, any corporation, partnership, trust or other entity in which
any such officer, director, or employee has a substantial interest or is an
officer, director, trustee or partner.
 
3.30           Money Laundering Laws. The operations of the Company and its
subsidiaries are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.
 
3.31           Questionable Payments.  Neither the Company nor, to the knowledge
of the Company, any of its current or former stockholders, directors, officers,
employees, agents or other persons acting on behalf of the Company, has on
behalf of the Company or in connection with its business: (a) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payments to any governmental officials or employees from corporate
funds; (c) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature or
(f) violated or is in violation of in any material respect any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended.
 


 
- 10 -

--------------------------------------------------------------------------------

 


3.32           Shell Company Status. The Company is not a shell company, and is
not, and has never been, an issuer identified in Rule 144(i)(1).
 
SECTION 4
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
Each of the Investors hereby represents and warrants to the Company, with
respect solely to itself and not with respect to any other Investor, as follows
as of the date hereof and as of the Closing Date:
 
4.1           Organization, Good Standing and Qualification.  If the Investor is
an entity, such Investor is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.  Each Investor has the requisite power and authority to execute
and deliver each of the Transaction Documents and to perform its obligations
pursuant to the Transaction Documents.
 
4.2           Authorization.  All corporate or partnership action on the part of
each Investor and its directors, officers, stockholders, members or partners, as
the case may be, necessary for the authorization, execution and delivery of each
of the Transaction Documents by such Investor and the performance of all of
Investor’s obligations under each of the Transaction Documents has been taken or
will be taken prior to the Closing.  Each of such Transaction Documents
constitutes valid and binding obligations of each Investor, enforceable in
accordance with their terms.
 
4.3           No Conflict.
 
(a)           The execution and delivery by each Investor of this Agreement and
the execution and delivery by each Investor of each of the other Transaction
Documents to which it is or will be a party do not, and the consummation by each
Investor of the transactions contemplated hereby and thereby will not, conflict
with, or result in any violation of, or constitute a default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or the loss of a material benefit
under, or the creation of any lien or encumbrance pursuant to (i) any provision
of the certificate of incorporation or bylaws or comparable organizational
documents of such Investor, or (ii) any loan or credit agreement, note,
mortgage, indenture, lease or other agreement, obligation or instrument to which
such Investor or any of its subsidiaries is a party or by which their respective
properties or assets may be bound, or (iii) any law, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to such Investor or its properties or assets; except, in
each case, for any of the foregoing which would not have a material and adverse
effect on such Investor’s ability to fulfill its obligations under the
Transaction Documents.
 
(b)           No consent, approval, order or authorization of, notice to, or
registration, declaration or filing with any governmental authority is required
by or with respect to any Investor or any of its subsidiaries in connection with
the execution and delivery by any Investor
 


 
- 11 -

--------------------------------------------------------------------------------

 


of this Agreement or any of the Transaction Documents or the consummation by any
Investor of the transactions contemplated hereby and thereby.
 
4.4           Private Placement.  Each Investor is acquiring the Shares for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof.  Each Investor
has such knowledge and experience in financial and business matters so that
Investor is capable of evaluating the merits and risks of its investment in the
Company.  Investor is an “accredited investor” within the meaning of Regulation
D, Rule 501(a), promulgated by the SEC under the Securities Act.
 
4.5           Legends.  Each Investor understands and agrees that the Shares or
any other securities issued in respect of the Shares upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event, shall bear
the following legend and that the transfer agent for the Company may be
instructed that the Shares are subject to the terms of such legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS
SUCH REGISTRATION IS NOT REQUIRED.”
 
SECTION 5
 
COVENANTS
 
5.1           Satisfaction of Conditions.  Subject to the terms and conditions
of this Agreement, each of the Company and the Investors shall, and shall cause
its respective subsidiaries to, use all reasonable efforts (i) to take, or cause
to be taken, all actions necessary to cause the conditions to the obligations of
the other party to complete the closing as set forth in Section 6 hereof to be
satisfied and to comply promptly with all legal requirements which may be
imposed on such party or its subsidiaries with respect to the transactions
contemplated by this Agreement and to consummate the transactions contemplated
by this Agreement as promptly as practicable and (ii) to obtain (and to
cooperate with the other party to obtain) any consent, authorization, order or
approval of, or any exemption by, any governmental authority and any other third
party which is required to be obtained or made by the Company, the Investors or
any of their respective subsidiaries in connection with the purchase of the
Shares and the other transactions contemplated by this Agreement.  The parties
shall consult and cooperate with one another in connection with the
foregoing.  Notwithstanding anything to the contrary contained in this
Agreement, neither the Company nor the Investors shall be under any obligation
to litigate with a governmental authority or to make proposals, execute or carry
out agreements or submit to orders providing for a Divestiture.  “Divestiture”
shall mean (A) the sale, license or other disposition or holding separate
(through the establishment of a trust or otherwise) of any material assets or
categories of assets, (B) the imposition of any material limitation or
restriction on the ability of a party to freely conduct their business or own
assets or (C) the holding separate of shares of capital stock or any limitation
or regulation on the ability of Investor or any of its affiliates to exercise
full rights of ownership of shares of Company capital stock.
 


 
- 12 -

--------------------------------------------------------------------------------

 


5.2           Further Assurances.  Each party hereto, at the request of the
other party hereto, shall execute and deliver such other instruments and do and
perform such other acts and things as may be necessary for effecting the
consummation of the purchase and sale of the Shares and the other transactions
contemplated hereby and by the other Transaction Documents.
 
5.3           Stockholder Approval.  If required by Nasdaq rules, the Company
shall file with the SEC and provide each stockholder of the Company with a proxy
statement complying with the requirements of the Exchange Act and substantially
in the form that has been previously reviewed and approved by the Investors and
Kramer Levin Naftalis & Frankel LLP, at the expense of the Company, informing
such stockholders of the actions taken in accordance with the Resolutions and of
the Stockholder Approval (each as defined below).  In addition to the foregoing,
if required by any governmental or regulatory agency, the Company shall provide
each stockholder entitled to vote at a special or annual meeting of stockholders
of the Company (the "Stockholder Meeting"), which shall be called as promptly as
practicable after the date hereof, but in no event later than three (3) months
from the Closing Date (the "Stockholder Meeting Deadline"), a proxy statement,
in a form reasonably acceptable to the Investors after review by Kramer Levin
Naftalis & Frankel LLP at the expense of the Company, soliciting each such
stockholder's affirmative vote at the Stockholder Meeting for approval of
resolutions (the "Resolutions") providing for the issuance of all of the Shares
in accordance with applicable law and the rules and regulations of Nasdaq (such
affirmative approval being referred to herein as the "Stockholder Approval" and
the date such approval is obtained, the "Stockholder Approval Date"), and the
Company shall use its reasonable best efforts to solicit its stockholders'
approval of such Resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve the Resolutions.  The Company
shall be obligated to seek to obtain the Stockholder Approval by the Stockholder
Meeting Deadline.  If, despite the Company's reasonable best efforts, the
Stockholder Approval is not obtained at the Stockholder Meeting, the Company
shall cause an additional Stockholder Meeting to be held each calendar quarter
thereafter until Stockholder Approval is obtained.
 
5.4           Securities Laws Disclosure; Publicity.  The Company shall, by 8:30
a.m. (New York City time) on the second day on which Nasdaq is open for trading
(the “Trading Day”) immediately following the date hereof, issue a Current
Report on Form 8-K and press release disclosing the material terms of the
transactions contemplated hereby, and including this Agreement and the
Registration Rights Agreement (other than schedules and exhibits hereto and
thereto) as exhibits thereto (including all attachments, the "8-K
Filing").  From and after the issuance of such press release, the Company shall
have publicly disclosed all material, non-public information delivered to any of
the Investors by the Company or any of its subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents.  The Company shall not,
and shall cause each of its subsidiaries and each of their respective officers,
directors, employees and agents, not to, provide any Investor with any material,
nonpublic information regarding the Company or any of its subsidiaries from and
after the 8-K Filing without the express prior written consent of such
Investor.  If an investor has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its subsidiaries from the
Company, any of its subsidiaries or any of the respective officers, directors,
affiliates or agents, other than as required in writing by such Investor, it may
provide the Company with written notice thereof.  The Company shall, within two
(2) Trading Days of receipt of such notice, make
 


 
- 13 -

--------------------------------------------------------------------------------

 


public disclosure of such material, nonpublic information.  The Company and each
Investor shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Investor shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Investor, or without the prior consent of each Investor, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Investor,
or include the name of any Investor in any filing with the Commission or any
regulatory agency or Nasdaq, without the prior written consent of such Investor,
except: (a) as required by federal securities law in connection with (i) any
registration statement contemplated by the Registration Rights Agreement and
(ii) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (b) to the extent such disclosure is required
by any other law or by Nasdaq regulations, in which case the Company shall
provide the Investors with prior notice of such disclosure permitted under this
clause (b).
 
5.5           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares hereunder in a manner that would require the
registration under the Securities Act of the sale of the Shares hereunder or
that would be integrated with the offer or sale of the Shares for purposes of
the rules and regulations of Nasdaq such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
5.6           Public Information Failure.  At any time during the period
commencing from the six (6) month anniversary of the date hereof and ending at
such time that all of the Shares may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if (i) a Registration Statement
(as defined in the Registration Rights Agreement) is not then effective and (ii)
the Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) (a “Public Information Failure”) then, in addition
to such Investor’s other available remedies, the Company shall pay to an
Investor, in cash, as partial liquidated damages and not as a penalty, by reason
of any such delay in or reduction of its ability to sell the Shares, an amount
in cash equal to one percent (1.0%) of the aggregate subscription amount of such
Investor’s Shares on the day of a Public Information Failure and on every
thirtieth (30th) day (pro rated for periods totaling less than thirty days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required for
the Investors to transfer the Shares pursuant to Rule 144.  The payments to
which an Investor shall be entitled pursuant to this Section 5.6 are referred to
herein as “Public Information Failure Payments.”  Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Trading Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Investor’s right to pursue actual damages for the Public
 


 
- 14 -

--------------------------------------------------------------------------------

 


Information Failure, and such Investor shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.  The parties agree that
in no event will the Company be liable for liquidated damages under this
Agreement in excess of 1.0% of the aggregate Investment Amount of the Investors
in any 30-day period and the maximum aggregate liquidated damages payable to an
Investor under this Agreement shall be ten percent (10%) of the aggregate
Investment Amount paid by such Investor pursuant to this Agreement.
 
5.7           Use of Proceeds.  Except as set forth on Schedule 5.7 hereto, the
Company shall use the net proceeds from the sale of the Shares hereunder for
working capital purposes and shall not use such proceeds for any other purpose.
 
5.8           Listing of Common Stock. The Company hereby agrees to use its
reasonable best efforts to maintain the listing or quotation of the Common Stock
on Nasdaq and concurrently with the Closing, the Company shall apply to list or
quote all of the Shares on Nasdaq and promptly secure the listing of all of the
Shares on Nasdaq. Neither the Company nor any of its subsidiaries shall take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on Nasdaq.
 
5.9           Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the Shares as required under Regulation D and to provide
a copy thereof, promptly upon request of any Investor. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Shares for, sale to the Investors at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
5.10           Conduct of Business. The business of the Company and its
subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
 
5.11           Legend Removal.  Certificates evidencing the Shares shall not
contain any restrictive legend (including the legend set forth in Section 4.5
hereof), (i) following a sale of such Shares pursuant to an effective
registration statement covering the resale of such security under the Securities
Act, (ii) following any sale of such Shares pursuant to Rule 144, (iii) if such
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Shares and without volume or manner-of-sale restrictions or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission).  The Company shall cause its counsel to issue a
customary legal opinion to its transfer agent promptly after the Effective Date
(as defined in the Registration Rights Agreement) if required by the Company’s
transfer agent in connection therewith to effect the removal of the legend
hereunder, unless the Shares are sold pursuant to Rule 144.  The Company agrees
that following the Effective Date (as defined in the Registration Rights
Agreement) or at such time as such legend is no longer required under this
Section 5.11, it will, no later than two Trading Days following the delivery, in
connection with a sale, by an
 


 
- 15 -

--------------------------------------------------------------------------------

 


Investor to the Company or its transfer agent of a certificate representing
Shares issued with a restrictive legend (such second Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to such Investor a certificate
representing such shares that is free from all restrictive legends.
 
5.12           Shareholder Rights Plan.  No claim will be made or enforced by
the Company or, with the consent of the Company, any other person, that (i) any
Investor is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company or (ii) that any Investor could be deemed to trigger the provisions
of any such plan or arrangement by virtue of receiving Shares under the
Transaction Documents or under any other agreement between the Company and any
Investor. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under its Certificate of
Incorporation or the laws of the State of Delaware which is or could become
applicable to any Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the Shares
and any Investor’s ownership of the Shares.  The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company with respect to the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and any
Investor’s ownership of the Shares.
 
SECTION 6
 
CONDITIONS TO CLOSING
 
6.1           Conditions to the Obligations of Investors.  Investors’ obligation
to purchase the Shares at the Closing is subject to the fulfillment on or before
the Closing of each of the following conditions, unless otherwise waived in
writing by the Investors:
 
(a)           Legality.  No order, injunction or decree issued by any court or
agency of competent jurisdiction or other legal restraint or prohibition
preventing the purchase of the Shares or the consummation of the other
transactions contemplated by this Agreement or the other Transaction Documents
shall be in effect.  No statute, rule, regulation or order shall have been
enacted, entered, promulgated or enforced by any Federal, state or foreign
governmental authority of competent jurisdiction which prohibits or makes
illegal the purchase of the Shares or the consummation of the other transactions
contemplated by this Agreement or the other Transaction Documents.  No action,
suit or proceeding brought by a governmental authority in connection with this
Agreement or the other Transaction Documents shall be pending.
 
(b)           Representations and Warranties.  The representations and
warranties made by the Company in Section 3 shall be true and correct in all
material respects as of the date hereof and as of the Closing Date as though
made as of the Closing Date, except to the extent such representations and
warranties are made only as of an earlier date, in which case as of such
 


 
- 16 -

--------------------------------------------------------------------------------

 


earlier date (in each case, disregarding any standards of materiality contained
in such representations and warranties).
 
(c)           Covenants.  The Company shall have performed or complied in all
material respects with all covenants, agreements and conditions contained in
this Agreement to be performed or complied with by the Company on or prior to
the Closing.
 
(d)           Ancillary Agreements.  The Company shall have executed and
delivered to the Investors the Registration Rights Agreement and the Escrow
Agreement and such agreements shall be in full force and effect.
 
(e)           Closing Deliverables.  The Company shall have delivered to counsel
to the placement agent the following:
 
(i)           the items set forth in Section 2.2 hereof;
 
(ii)           a certificate executed by the Chief Executive Officer, President
or Chief Financial Officer of the Company on behalf of the Company certifying
the satisfaction of the conditions to closing listed in Sections 6.1(b) and
6.1(c), substantially in the form of Exhibit B attached hereto; and
 
(iii)           a certificate of the Company executed by the Company’s
Secretary, attaching and certifying to the truth and correctness of (1) the
current certificate of incorporation of the Company, (2) the current bylaws of
the Corporation and (3) all board actions taken in connection with the
transactions contemplated by this Agreement, substantially in the form of
Exhibit C attached hereto.
 
(f)           Trading in the Common Stock.  From the date hereof to the Closing
Date, trading in the Common Stock shall not have been suspended by the SEC or
Nasdaq, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on Nasdaq, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of each Investor, makes it impracticable
or inadvisable to purchase the Shares at the Closing.
 
6.2           Conditions to the Obligations of the Company.  The Company’s
obligation to sell and issue the Shares at the Closing is subject to the
fulfillment on or before such Closing of the following conditions, unless
otherwise waived in writing by the Company:
 
(a)           Legality.  No order, injunction or decree issued by any court or
agency of competent jurisdiction or other legal restraint or prohibition
preventing the purchase of the Shares or the consummation of the other
transactions contemplated by this Agreement or the other Transaction Documents
shall be in effect.  No statute, rule, regulation or order shall have been
enacted, entered, promulgated or enforced by any Federal, state or foreign
governmental authority of competent jurisdiction which prohibits or makes
illegal the purchase of the Shares or
 


 
- 17 -

--------------------------------------------------------------------------------

 


the consummation of the other transactions contemplated by this Agreement or the
other Transaction Documents.  No action, suit or proceeding brought by a
governmental authority in connection with this Agreement or the other
Transaction Documents shall be pending.
 
(b)           Representations and Warranties.  The representations and
warranties made by each Investor in Section 4 shall be true and correct in all
material respects as of the date hereof and as of the Closing Date as though
made as of the Closing Date, except to the extent such representations and
warranties are made only as of an earlier date, in which case as of such earlier
date (in each case, disregarding any standards of materiality contained in such
representations and warranties).
 
(c)           Covenants.  Investors shall have performed or complied in all
material respects with all covenants, agreements and conditions contained in
this Agreement to be performed or complied with by Investors on or prior to the
date of such Closing.
 
(d)           Ancillary Agreement.  Investors shall have executed and delivered
to the Company the Registration Rights Agreement and the Escrow Agreement and
such agreements shall be in full force and effect.
 
SECTION 7
 
MISCELLANEOUS
 
7.1           Amendment; Waiver.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Investors holding at least a
majority in interest of the Shares then outstanding or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
7.2           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or otherwise delivered by
hand, messenger or courier service addressed:
 
(a)           if, to Investors, to the address of such Investor set forth on
Schedule A hereto, with a copy (which shall not constitute notice) to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention:   Christopher S. Auguste
 


 
- 18 -

--------------------------------------------------------------------------------

 


(b)           if, to the Company, to:
 
Cinedigm Digital Cinema Corp.
55 Madison Avenue, Suite 300
Morristown, New Jersey 07960
Attn: General Counsel
 
with a copy (which shall not constitute notice) to:
 
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attn: Jonathan K. Cooperman
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid or (iii) if sent via facsimile,
upon confirmation of facsimile transfer.
 
7.3           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the United States
District Court for the Southern District of New York or in any state court
located in New York County, New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York and any state court located in New York County, New York
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then the prevailing
party in such action or proceeding shall be reimbursed by the
 


 
- 19 -

--------------------------------------------------------------------------------

 


other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
7.4           Expenses.  Except as expressly provided herein, the Company and
the Investors shall each pay their own expenses in connection with the
transactions contemplated by this Agreement and the other Transaction Documents.
 
7.5           Survival.  The representations, warranties, covenants and
agreements made in this Agreement shall survive the closing of the transactions
contemplated hereby and the delivery of the Shares for a period of one (1) year.
 
7.6           Successors and Assigns.  This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by either party hereto without the prior written consent of the
other party.  Any attempt by any such party to assign, transfer, delegate or
sublicense any rights, duties or obligations that arise under this Agreement in
violation of this Section 7.6 shall be null and void ab initio.  Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.
 
7.7           Entire Agreement.  This Agreement and the other Transaction
Documents, including the exhibits attached hereto and thereto, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.  No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.
 
7.8           Delays or Omissions.  Except as expressly provided herein, no
delay or omission to exercise any right, power or remedy accruing to any party
to this Agreement upon any breach or default of any other party under this
Agreement shall impair any such right, power or remedy of such non-defaulting
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.
 
7.9           Severability.  If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision.  The balance of this Agreement shall be enforceable in accordance
with its terms.
 


 
- 20 -

--------------------------------------------------------------------------------

 


7.10           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
 
7.11           Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen.  Such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.
 
7.12           Jurisdiction; Venue.  Each of the parties hereto hereby submits
and consents irrevocably to the exclusive jurisdiction of the state and federal
courts located in New York County, New York for the interpretation and
enforcement of the provisions of this Agreement.  Each of the parties hereto
also agrees that the jurisdiction over the person of such parties and the
subject matter of such dispute shall be effected by the mailing of process or
other papers in connection with any such action in the manner provided for in
Section 7.2 or in such other manner as may be lawful, and that service in such
manner shall constitute valid and sufficient service of process.
 
7.13           Waiver of Jury Trial.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
7.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
7.15           Indemnification.  In consideration of each Investor’s execution
and delivery of the Transaction Documents and acquiring the Shares thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Investor and all of their stockholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any


 
- 21 -

--------------------------------------------------------------------------------

 


misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any certificate delivered by the Company
hereunder, or (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any certificate delivered by
the Company hereunder.  The Company will not be liable to any Investor under
this Agreement to the extent that a loss, claim, damage or liability is
attributable to any Investor breach of any of the representations, warranties,
covenants or agreements made by such Buyer in this Agreement or in the other
Transaction Documents.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.


7.16           Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance or non-performance of the obligations
of any other Investor under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  Each Investor has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, each Investor and
its respective counsel have chosen to communicate with the Company through
Kramer Levin Naftalis & Frankel LLP.  Kramer Levin Naftalis & Frankel LLP does
not represent any of the Investors and only represents Merriman Capital,
Inc.  The Company has elected to provide all Investors with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Investors.
 


(signature page follows)
 




 
- 22 -

--------------------------------------------------------------------------------

 


The parties are signing this Common Stock Purchase Agreement as of the date
stated in the introductory clause.
 
 
CINEDIGM DIGITAL CINEMA CORP.
a Delaware corporation
 
 
By:
  /s/ Gary S. Loffredo    
Name:
Gary S. Loffredo     
Title:
SVP 



(Signature page to the Common Stock Purchase Agreement)
 


 
 

--------------------------------------------------------------------------------

 


 
AST-Federated Aggressive Growth Portfolio,
a portfolio of Advanced Series Trust.
 
 
By:
  /s/ Aash M. Shah     
Name:
Aash Shah     
Title:
Vice President , Federated Global Investment Mgmt, as attorney-in-fact.     



(Signature page to the Common Stock Purchase Agreement)
 


 
 

--------------------------------------------------------------------------------

 


 
Federated Kaufmann Small Cap Fund,
a portfolio of Federated Equity Funds
 
 
By:
  /s/ Aash M. Shah     
Name:
Aash Shah     
Title:
Vice President , Federated Global Investment Mgmt, as attorney-in-fact.     



(Signature page to the Common Stock Purchase Agreement)
 


 
 

--------------------------------------------------------------------------------

 


 
[INVESTORS]
 
 
By:
  /s/ Bradley C. Radoff    
Name:
Bradley C. Radoff     
Title:
Principal    



(Signature page to the Common Stock Purchase Agreement)
 


 
 

--------------------------------------------------------------------------------

 


 
[INVESTORS]
 
 
By:
  /s/ Robert Ellin    
Name:
Robert Ellin     
Title:
Portfolio Manager    



(Signature page to the Common Stock Purchase Agreement)
 
Allocation:  312,500 shares
Trinad Capital Master Fund Ltd.
 


 
 

--------------------------------------------------------------------------------

 
 
Perry J. Radoff, P.C., Profit Sharing Plan
 
 
By:
  /s/ Perry J. Radoff, Trustee    
Name:
Perry J. Radoff    
Title:
Trustee    



(Signature page to the Common Stock Purchase Agreement)
 
Allocation:  4,000 shares
Perry J. Radoff, P.C., Profit Sharing Plan
Perry J. Radoff, Trustee


 
 

--------------------------------------------------------------------------------

 
 
[INVESTORS]
 
 
By:
  /s/ Samuel Englebart    
Name:
Samuel Englebart     
Title:
Member &  Managing Director    



(Signature page to the Common Stock Purchase Agreement)
 
Allocation:  312,500 shares
Activation Media Partners, LLC


 
 

--------------------------------------------------------------------------------

 
 
[INVESTORS]
 
 
By:
  /s/ Russ Silvestri    
Name:
Russ Silvestri    
Title:
Managing Director    



(Signature page to the Common Stock Purchase Agreement)
 
Allocation:  312,500 shares
LC Opportunity Fund

 
 

--------------------------------------------------------------------------------

 
 
IROQUOIS MASTER FUND, LTD.
 
 
By:
  /s/ Joshua Silverman    
Name:
Joshua Silverman    
Title:
Director    



(Signature page to the Common Stock Purchase Agreement)
 
Allocation:  156,250 shares
Iroquois Master Fund, LTD.

 
 

--------------------------------------------------------------------------------

 
 
[INVESTORS]
 
 
By:
  /s/ Peter Bartel    
Name:
Bartel    
Title:
Pres.    



(Signature page to the Common Stock Purchase Agreement)
 

 
 
 

--------------------------------------------------------------------------------

 
 
[INVESTORS]
 
 
By:
  /s/ Warren Lammert    
Name:
Warren Lammert    
Title:
Founder    



(Signature page to the Common Stock Purchase Agreement)
 
Allocation:  117,300 shares
Granite Point Capital LP


 
 

--------------------------------------------------------------------------------

 
 
[INVESTORS]
 
 
By:
  /s/ Warren Lammert    
Name:
Warren Lammert    
Title:
Founder    



(Signature page to the Common Stock Purchase Agreement)
 
Allocation:  32,700 shares
Granite Point Capital Master Fund, L.P.


 
 

--------------------------------------------------------------------------------

 

 
[INVESTORS]
 
 
By:
  /s/ Robert S. Robbins    
Name:
Robert S. Robbins    
Title:
CEO    



(Signature page to the Common Stock Purchase Agreement)
 


 
 

--------------------------------------------------------------------------------

 

 
Connective Capital I Master Fund, Ltd
 
 
By:
  /s/ Robert Romero    
Name:
Robert Romero    
Title:
Director    



(Signature page to the Common Stock Purchase Agreement)
 
Allocation:  154,800 shares
Connective Capital I Master Fund

 
 

--------------------------------------------------------------------------------

 
 
[INVESTORS]
 
 
By:
  /s/ Douglas A. George    
Name:
Douglas A. George    
Title:
     



(Signature page to the Common Stock Purchase Agreement)
 


 
 

--------------------------------------------------------------------------------

 
 
Connective Capital II Cayman Master, Ltd
 
 
By:
  /s/ Robert Romero    
Name:
Robert Romero    
Title:
Director    



(Signature page to the Common Stock Purchase Agreement)
 
Allocation:  95,200 shares
Connective Capital II Cayman Master Fund, LTD.

 
 
 

--------------------------------------------------------------------------------

 
 
Hart Family Irrevocable Trust
 
 
By:
  /s/ Robert Kramer    
Name:
Robert Kramer    
Title:
Trustee    



(Signature page to the Common Stock Purchase Agreement)
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
FORM OF LEGAL OPINION
 


 
1.           The Corporation has been duly incorporated and is validly existing
as a corporation and is in good standing under the laws of the State of
Delaware. The Corporation is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction listed on Schedule I
hereto.
 
2.           The Shares have been duly authorized and, when issued and paid for,
will be validly issued, fully paid and non-assessable; the holders thereof are
not and will not be subject to personal liability by reason of being such
holders. The Shares are not and will not be subject to the preemptive rights of
any holders of any security of the Corporation arising by operation of law or
under the Certificate of Incorporation.
 
3.           The Transaction Documents have each been duly and validly
authorized and, when executed and delivered by the Corporation, constitute the
valid and binding obligations of the Corporation, enforceable against the
Corporation in accordance with their respective terms.
 
4.           The execution, delivery and performance of the Transaction
Documents and compliance by the Corporation with the terms and provisions
thereof, and the issuance and sale of the Shares, do not and will not, with or
without the giving of notice or the lapse of time, or both, (a) to our
knowledge, result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or modification of any
lien, security interest, charge or encumbrance upon any of the properties or
assets of the Corporation pursuant to the terms of, any mortgage, deed of trust,
note, indenture, loan, contract, commitment or other agreement or instrument
material to the Corporation and known to us, (b) result in any violation of the
provisions of the Certificate of Incorporation or By-laws, or (c) to our
knowledge, violate any United States statute or any judgment, order or decree,
rule or regulation applicable to the Corporation of any court, United States
federal, state or other regulatory authority or other governmental body having
jurisdiction over the Corporation, its properties or assets.
 
5.           To our knowledge, there is no action, suit or proceeding before or
by any court or governmental agency or body, domestic or foreign, now pending or
threatened against the Corporation.
 
6.           The Corporation is not and, after giving effect to the offering and
sale of the Shares and the application of the proceeds thereof as described in
the Transaction Documents, will not be, an “investment company” as defined in
the Investment Company Act of 1940, as amended.
 


 
 

--------------------------------------------------------------------------------

 


7.           The execution and delivery by the Corporation of the Transaction
Documents, and the consummation by the Corporation of the transactions
contemplated thereby, do not require any approvals from, consents of or filings
with any governmental authority under any relevant law, except for approvals,
consents and/or filings with the Nasdaq Global Market.
 
8.           To our knowledge, no holder of any securities of the Corporation or
a subsidiary has any rights to have such securities registered under the
Securities Act, except for such registration statements as have been filed by
the Corporation to date or as otherwise set forth in Schedule 3.15 of the
Purchase Agreement or in the Registration Rights Agreement.
 
9.           Assuming the accuracy of the representations and warranties made by
the Purchasers in the Purchase Agreement, no registration under the Securities
Act is required in connection with the sale of the Shares to the Purchasers as
contemplated by the Transaction Documents.
 




 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
 
1.
Douglas A. George

2.
Connective Capital I Master Fund, Ltd.

3.
Connective Capital II Cayman Master Fund, Ltd.

4.
Rvest Partners LP

5.
Granite Point Capital LP

6.
Granite Point Capital Master Fund, LP

7.
Tiburon Opportunity Fund

8.
Iroquois Master Fund, LTD

9.
Trinad Master Fund Ltd

10.
Perry J. Radoff, P.C., Profit Sharing Plan / Perry J. Radoff, Trustee

11.
Bradley Louis Radoff

12.
L2 Opportunity Fund

13.
Activation Media Partners, LLC

14.
Federated Kaufmann Small Cap Fund

 
Registered Holder: Boathorn & Co.

15.
AST Federated Aggressive Growth Portfolio, a portfolio of Advanced Series Trust

 
Registered Holder: Hare & Co.

16.
Hart Family Irrevocable Trust






 
 

--------------------------------------------------------------------------------

 


Schedule I
 


California
New Jersey
New York






 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
CINEDIGM DIGITAL CINEMA CORP.
 
COMPLIANCE CERTIFICATE
 
[_______], 2011
 
Pursuant to Section 6.1(e) of the Common Stock Purchase Agreement (the
“Agreement”), dated as of July 5, 2011, by and among Cinedigm Digital Cinema
Corp., a Delaware corporation (the “Company”), and the Investors set forth in
Schedule A thereto, the undersigned hereby certifies on behalf of the Company as
follows:
 
1.           The undersigned is the Chief Executive Officer, President or Chief
Financial Officer of the Company.
 
2.           The representations and warranties of the Company in Section 3 of
the Agreement are true and correct in all material respects as of the date of
the Agreement and as of the date hereof as though made as of the date hereof,
except to the extent such representations and warranties are made only as of an
earlier date, in which case as of such earlier date (in each case, disregarding
any standards of materiality contained in such representations and warranties)
 
3.           The Company has performed or complied in all material respects with
all covenants, agreements and conditions contained in the Agreement to be
performed or complied with by the Company on or prior to the Closing.
 
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.
 
(signature page follows)
 


 
 

--------------------------------------------------------------------------------

 


The undersigned signs this certificate as of the date indicated under the title.
 
 
CINEDIGM DIGITAL CINEMA CORP.
a Delaware corporation
 
 
By:
     
Name:
     
Title:
 


 
(Signature page to the Compliance Certificate)
 


 
 

--------------------------------------------------------------------------------

 


Exhibit C
 
CINEDIGM DIGITAL CINEMA CORP.

 
SECRETARY’S CERTIFICATE
 
[_______], 2011
 
Pursuant to Section 6.1(e) of the Common Stock Purchase Agreement (the
“Agreement”), dated as of July 5, 2011, between Cinedigm Digital Cinema Corp., a
Delaware corporation (the “Company”), and the Investors listed on Schedule A
thereto, the undersigned hereby certifies as follows:
 
1.           The undersigned is the Secretary of the Company.
 
2.           Attached as Exhibit A is a true and complete copy of the
resolutions duly adopted by the board of directors of the Company authorizing
the transactions contemplated by the Agreement.  The resolutions (i) were
adopted in compliance with the Company’s certificate of incorporation and
bylaws, (ii) have not been amended, modified or rescinded since their adoption
and (iii) are in full force and effect as of the date hereof.  The resolutions
are the only resolutions adopted by the board of directors of the Company
pertaining to the authorization of the transactions contemplated by the
Agreement.
 
3.           Attached as Exhibit B is a true and complete copy of the
certificate of incorporation of the Company as in effect on the date hereof (the
“Certificate”).  No steps have been taken by the board of directors or
stockholder of the Company to authorize or effect any amendment or other
modification to the Certificate.
 
4.           Attached as Exhibit C is a true and complete copy of the bylaws of
the Company as in effect on the date hereof (the “Bylaws”).  No steps have been
taken by the board of directors or stockholders of the Company to authorize or
effect any amendment or other modification to the Bylaws, other than as may be
contemplated by the Transaction Documents.
 
5.           Each person who, as an officer of the Company, signed the Agreement
or any other document delivered in connection with the Agreement was duly
elected or appointed, qualified and acting as an officer of the Company at the
respective times of the signing and delivery thereof and was duly authorized to
sign each such document on behalf of the Company.  The signature of each such
person appearing on each such document is the genuine signature of each such
person or a true facsimile thereof.
 
6.           No action is being taken by the Company for the merger,
consolidation, liquidation, dissolution or reorganization of the Company or the
sale of all or substantially all of its assets.
 
All capitalized terms used but not defined herein have the meanings ascribed to
them in the Agreement.
 
(signature page follows)
 


 
 

--------------------------------------------------------------------------------

 


The undersigned signs this certificate as of the date indicated under the title.
 


By:
   
Gary S. Loffredo
Secretary



 
The undersigned certifies, on behalf of the Company, as of the date hereof, that
(i) Gary S. Loffredo is the duly elected or appointed, qualified and acting
Secretary of the Company, and (ii) the signature appearing above is Gary S.
Loffredo’s genuine signature or a true facsimile thereof.
 
CINEDIGM DIGITAL CINEMA CORP.
 
 
By:
   
Name:
Title:



[Signature page to Secretary’s Certificate]
 




 
 

--------------------------------------------------------------------------------

 


CINEDIGM DIGITAL CINEMA CORP.


DISCLOSURE SCHEDULES


Attached hereto are the Schedules to that certain Common Stock Purchase
Agreement, dated as of July 5, 2011 (the “Agreement”), by and among Cinedigm
Digital Cinema Corp. (the “Company”) and the Purchasers identified on the
signature pages thereto.  Capitalized terms used but not otherwise defined
herein have the respective meanings ascribed to them in the Agreement.


Each Section referenced in the Schedules is a reference to the corresponding
Section in the Agreement, except as otherwise provided herein; provided,
however, that the inclusion of any matter in any Schedule shall also be deemed
to be an inclusion in any other Schedule to the extent such inclusion is
reasonably apparent on its face, including each representation and warranty to
which it may relate.  The inclusion of a matter in the Schedules shall expressly
not be deemed to constitute an admission by the Company, or otherwise imply,
that such matter is material or creates a measure for materiality for the
purposes of the Agreement.


Except as expressly set forth herein, nothing in the Schedules shall influence
the construction or interpretation of any of the representations and warranties
contained in the Agreement.  The headings contained in the Schedules are for
convenience of reference only and shall not be deemed to modify or influence the
interpretation of the information contained in the Schedules or the Agreement.


 
 

--------------------------------------------------------------------------------

 


Schedule A


Investors




Investor & Address for Correspondence
 
Subscription Amount
 
Shares Purchased
 
Tax ID
 
Certificate to be sent to:
                     
Douglas A. George
183 Cold Spring Rd.
Avon, CT 06001
 
$200,000.00
 
125,000
         
Connective Capital I Master Fund, Ltd.
c/o Sidney Chen
385 Homer Avenue
Palo Alto, CA 94301
 
$247,680.00
 
154,800
         
Connective Capital II Cayman Master Fund, Ltd.
c/o Sidney Chen
385 Homer Ave
Palo Alto, CA 94301
 
$152,320.00
 
95,200
         
Rvest Partners LP
c/o Robert S. Robbins
525 East 4th St.
Chattanooga, TN 37403
 
$160,000.00
 
100,000
         
Granite Point Capital LP
c/o Granite Point Capital
222 Berkeley Street, 19th Fl.
Boston, MA 02116
Attn: Courtney Lacey
 
$187,680.00
 
117,300
         



 
 

--------------------------------------------------------------------------------

 




Investor & Address for Correspondence
 
Subscription Amount
 
Shares Purchased
 
Tax ID
 
Certificate to be sent to:
                     
Granite Point Capital Master Fund, LP
c/o Granite Point Capital
222 Berkeley Street, 19th Fl.
Boston, MA 02116
Attn: Courtney Lacey
 
$52,320.00
 
32,700
         
Tiburon Opportunity Fund
c/o Bortel Investment Management, LLC
13313 Point Richmond Beach Rd. NW
Gig Harbor, WA 98332
 
$560,000.00
 
350,000
         
Iroquois Master Fund, LTD
641 Lexington Ave, 26th Fl.
New York, NY 10022
Attn: Joshua Silverman
 
$250,000.00
 
156,250
         
Trinad Master Fund Ltd
c/o Mandalay
4751 Wilshire Blvd, 3rd Fl.
Los Angeles, CA 90010
Attn: Robert Ellin
 
$500,000.00
 
312,500
         
Perry J. Radoff, P.C., Profit Sharing Plan / Perry J. Radoff, Trustee
4615 Southwest Freeway, Suite 730
Houston, TX 77027
 
$640,000.00
 
400,000
         
Bradley Louis Radoff
1177 West Loop South, Suite 1625
Houston, TX 77027
 
$800,000.00
 
500,000
         
L2 Opportunity Fund
One Ferry Building, Suite 255
San Francisco, CA 94111
Attn: Russ Silvestri
 
$500,000.00
 
312,500
         



 
 

--------------------------------------------------------------------------------

 




Investor & Address for Correspondence
 
Subscription Amount
 
Shares Purchased
 
Tax ID
 
Certificate to be sent to:
                     
Activation Media Partners, LLC
c/o Sam Englebardt
100 Crescent Drive, #250
Beverly Hills, CA 90210
 
$500,000.00
 
312,500
         
Federated Kaufmann Small Cap Fund
Registered Holder: Boathorn & Co.
140 E. 45th Street
New York, NY 10017
 
$1,227,200.00
 
767,000
         
AST Federated Aggressive Growth Portfolio, a portfolio of Advanced Series Trust
Registered Holder: Hare & Co.
140 E. 45th Street
New York, NY 10017
 
$772,800.00
 
483,000
         
Hart Family Irrevocable Trust
dtd 12/04/06
Trustee: Robert Kramer
 
$192,000.00
 
120,000
                             
TOTAL
 
$6,942,000.00
 
4,338,750
         





 
 

--------------------------------------------------------------------------------

 


Schedule 3.3(b)


Capitalization




The Company has reserved for issuance the following shares of its Class A Common
Stock:


Shares to be issued pursuant to the following:
Number of Shares Reserved
Class B Common Stock
25,000
Company Stock Plan
5,552,886
McGurk Options
4,500,000
Sageview Warrants
16,000,000



 
Registration Rights Agreement, dated as of August 11, 2009, by and among the
Company and the Sageview Capital Master, L.P., a Delaware limited partnership,
pursuant to which the Company granted to Sageview Capital Master, L.P. demand
and piggyback rights to have the resale of certain warrants and shares
underlying such warrants registered with the Securities and Exchange Commission.
The resale of the warrants and the shares underlying such warrants were so
registered in September 2010.
 


 


 
 

--------------------------------------------------------------------------------

 


Schedule 3.15
 
Registration and Voting Rights
 
Registration Rights Agreement, dated as of August 11, 2009, by and among the
Company and the Sageview Capital Master, L.P., a Delaware limited partnership.
 


 
 

--------------------------------------------------------------------------------

 


Schedule 3.16
 
Brokers and Finders
 
Compensation to Merriman Capital, LLC in connection with this transaction.
 


 


 
 

--------------------------------------------------------------------------------

 


Schedule 5.7
 
Use of Proceeds
 
Working capital and general corporate purposes.
 




 
 

--------------------------------------------------------------------------------

 

